xDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, line 2, “the axis of the second snap-fit portion” lacks a proper antecedent. Furthermore, without properly defining the axis, the limitation “arching opposite” to the axis is also unclear. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 1, 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casey et al. (U.S. Patent No. 9386971) in view of Bass et al. (U.S. Patent No. 9848862).
Casey et al. discloses an expanding blade (30), characterized by comprising a first snap-fit portion (188), a second snap-fit portion (190), a fixation portion (see figure provided below), a partition panel (172) and hook edges (184), wherein: The first snap-fit portion is columnar (Figure 8), and the first snap-fit portion has an axial flat section (196) on one side; The second snap-fit portion (190) is columnar (Figure 8), the second snap-fit portion is connected with the first snap-fit portion at one end and fixed to the fixation portion at the other end (see figure provided), 
    PNG
    media_image1.png
    291
    355
    media_image1.png
    Greyscale
 
The partition panel is connected with the fixation portion at one end (see above), the hook edges which are inclined outwards is arranged at the other end (see above 
Casey et al. fails to disclose a convex locating block arranged on the side wall of the second snap-fit portion. Bass et al. teaches an expanding blade (12) with a snap fit portion (20). The snap-fit portion has a convex locating block (25b) to engage complementary notches of a blade connector (16) to lock the expanding blade (12) at selected positions (Column 4, Lines 31-45). It would have been obvious to one skilled in the art at the time the invention was made to construct the device of Casey et al. with a convex locating block arranged on the side wall of the second snap-fit portion in view of Bass et al. so that the blade could be locked at select positions with respect to a blade connector.
The claims rejected below are considered with Casey et al. in view of Bass et al. however reference numerals and citations are from Casey et al.
Regarding claim 4, the partition panel is arched (as seen in figure 8 and 9, the side wall is arched), and the direction of arching is opposite to the axis of the second snap-fit portion (as stated above, it is unclear which axis the applicant refers to, however, it can be considered that the arch of the sidewall is opposite that of a horizontal axis extending through the blade). 
Regarding claim 5, the hook edges (184) are two triangular hook plates (Figure 8, the hook elements are generally triangular and reflect the general shape of those provided by the applicant) arranged at the corners of the partition panel, and an arc-like transition edge (186) is arranged between the two hook plates. 

Allowable Subject Matter
Claims 2, 3, 6-10, 12-14, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art alone or in combination fails to disclose the combination of expanding device and the expanding blade. Although the expanding devices alone are not novel, the combinations are novel since each expanding device disclosed is specific to the blade which it is disclosed with. Furthermore, Casey et al teaches away from using a single rack bidirectional expanding deivce (Column 1, Lines 65-67 and Column 2, Lines 1-5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472.  The examiner can normally be reached on 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW YANG/Primary Examiner, Art Unit 3775